DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/22/2020 have been fully considered but they are not persuasive.
Regarding claim 1, "images of a remote object in a store" are not claimed limitations. Meanwhile, Kim teaches remote object in [0034] and figure 3. In addition, Kim in [0055] teaches online shopping.
Regarding claim 1, Kim teaches generating, modifying and/or displaying three-dimensional models (figure 2, [0023], [0040]). Kim also teaches 3D visualization over the product 320 (figure 4B, figure 5A, [0064]-[0065]). A 3D model needs to be created before 3D visualization, therefore Kim teaches converting each product image into a 3D model.
Regarding claim 1, Kim teaches understanding an environment with points or planes using a video camera in a mobile phone ([0037]; [0041]; [0006]), since images/videos captured by a camera include points and planes. Wagner discloses performing motion tracking with an accelerometer (column 11 lines 19-38). It is obvious to combine an accelerometer with a camera to perform motion tracking with an accelerometer in order to determine relative position, orientation, and/or movement (Wagner, column 11 lines 34-38).
Regarding claim 7, Kim teaches models are created, modified and saved in [0037], therefore, a 3D model database are disclosed.
Regarding claim 13, Kim teaches visualization of the product in a physical environment in figure 6 and [0003], so that a user can see how a product, being scaled to its proper physical dimensions, may .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A 
Claims 1-3, 5, 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 9996981 B1, U.S. Patent No. US 10157503 B2, U.S. Patent No. US 10176642 B2, U.S. Patent No. US 10282914 B1, U.S. Patent No. US 10540776 B2, U.S. Patent No. US 10685481 B2, and U.S. Patent No. US 10891785 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1-3, 5, 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Applications No. 17/114,832 and Applications No. 16/736,512 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. No support can be found in the specification for the limitation: “recommending a product by looking up the correspondences among different manufacturer products”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7-8, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Wagner (US 9129404 B1) and Hsiao et al. (US 20160005097 A1).
Regarding claim 1. Kim discloses an augmented reality method (abstract, presenting a representation of an augmented real-world setting), comprising: 
selecting images from a plurality of products ([0004] Envisioning products; [0015] replacing the AR object with a second AR object depicting at least one of the one or more alternate real-world products; figure 3, [0034] select a product, [0055] As part of the user's online or in-store shopping experience, the mobile device 105 may present a number of products to the user, The user may select one of the products; [0060] an image of the product. Therefore, the product image was selected) and converting each product image into a 3D model (figure 2, [0023], [0040] generating, modifying and/or displaying three-dimensional models; figure 4B product 320; [0065] 3D visualization over the product 320);
understanding an environment with points or planes and estimating light or color in the environment using a video camera in a mobile phone ([0037] The imaging component (or camera) may 
determining a target volume or space ([0065] the extra space would be required with different shape and size) by capturing images from a plurality of angles of the environment ([0063]) and acquiring sensor data from sensors ([0085] cameras, sensors such as infrared, depth, and/or ultrasound sensors) and optimizing features extracted from each image and sensor data ([0042] Images captured by imaging device 205 may be processed; [0043] a feature identifier 220 to identify and locate features within the images), where a feature conveys data unique to the image ([0056] determining depth measurements for each pixel point within the image);
capturing a view of an environment of the target volume or space to insert the 3D model ([0003] visualize the product in his/her physical environment using augmented reality techniques. The user may visualize how a product, being scaled to its proper physical dimensions, may fit in the user's physical environment); 
overlaying the 3D model with the view of the environment, wherein the 3D model is displayed contemporaneously and contiguously to form a reality view (figure 6, [0003]); and 
enabling user interaction with the 3D model and updating the view of the 3D model of the object (figure 6, [0003]; [0052] Model interactor 245 may include an intra-setting product manipulator 265. Through intra-setting product manipulator 265 (and, e.g., user input component 210), a user may be able to move, drop, slide, rotate, etc. a product within the augmented real-world setting) and recommending a product among different manufacturer products ([0014] recommending one or more alternate real-world products).
	However, Kim does not explicitly disclose
performing motion tracking with an accelerometer.
Wagner discloses performing motion tracking with an accelerometer (column 11 lines 19-38). 

However, none of Kim and Wagner explicitly discloses the recommending is done by looking up the correspondences.
Hsiao discloses recommending a product by looking up the correspondences among different manufacturer products ([0041] look up visual index and database and retrieve and locate products of interest and establish a listing of recommended products. Then recommendation products are displayed in the form of images and descriptions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kim and Wagner with the invention of Hsiao, to recommend a product by looking up the correspondences among different manufacturer products, in order for the user to more efficiently find a product best fitting in the user's physical environment.
	
Regarding claim 2. Kim discloses the method of claim 1 wherein the environment is a location, farm, building, plant, factory, refinery, city, a vehicle, a car, a plane, a ship, an entity or a physical asset (figure 4A, building), comprising applying a color for the 3D model ([0033] determine how well the product fits or satisfaction with other preferences such as size and/or color).

Regarding claim 3. Kim discloses the method of claim 1 comprising taking the picture from a shopping web site (figure 3, [0034] select a product; [0055] the user may have come across these products by virtue of accessing an online store from the mobile device 105 via the Internet, the user 

Regarding claim 5. Kim discloses the method of claim 4 further comprising the step of federating the 3D model with a reality application (figure 2, 3D modeling system; [0040] part or all of the system may be incorporated into the mobile phone which has the augmented reality application; [0006] presenting a representation of an augmented real-world setting using a mobile device).

Regarding claim 7. Kim discloses the method of claim 1, comprising in response to user interaction with the displayed 3D model view, updating the corresponding 3D model of the object and the 3D model of the environment in a 3D database ([0037] Display 140 may present interaction options to user 110 (e.g., to allow user 110 to create a new model, modify a model, save a modified model, rotate a view of a model, etc.), models are created, modified and saved, therefore, a 3D model database are disclosed; [0008] updating augmented real-world setting to depict the AR object having the second physical dimensions; [0078] The updating may be performed by components of a model generator and/or model interactor; figure 3, [0034] The user may be informed of additional physical dimensions that the product may use within the physical environment (3D database). The user may adjust the product's position within the physical environment accordingly (interaction); [0005] the product's dimensions based on published specifications (e.g., width.times.height.times.depth); [0057] the size (e.g., physical dimensions) of the product may be predefined by the store selling the product or by the manufacturer of the product; figure 2, [0023], [0040] generating, modifying and/or displaying three-dimensional models).



Regarding claim 13. Kim discloses the method of claim 1, comprising rendering the 3D model as a perspective view relative to the environment (figure 6, [0003] visualize the product in his/her physical environment using augmented reality techniques. So that the user may visualize (see) how a product, being scaled to its proper physical dimensions, may fit in the user's physical environment, inherently, the 3D model of the product has a perspective view because the physical environment itself has a perspective view inherently).

Regarding claim 19. the same analysis has been stated in claims 1 and 7.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Wagner (US 9129404 B1) and Hsiao et al. (US 20160005097 A1) as applied to claims 1-3, 5, 7-8, 13 and 19 above, and further in view of Sauer et al. (US 20060281971 A1).
Regarding claim 9. Sauer discloses 
determining body landmarks or key positions ([0007] In creating such an augmented reality view, the virtual images are registered to a patient coordinate system, represented by markers attached to the patient. A pointer, the position of which is tracked in reference to the patient coordinate system, can then be visualized in the context of the imaging system so that a user can look at a display and see a model of the pointer in relationship to the anatomical structures of the medical image); 
identifying a surgical path to operate and providing instruction on surgical technique ([0015] the positioning of the surgical instruments and endoscope with respect to anatomical structures); 

accessing a target to replace or repair and show instruction to repair or replace ([0015] Surgeon 101 manipulates surgical instrument 109 to accomplish predetermined surgical tasks, such as removing material from between vertebrae in the spinal column of patient 107 or, alternatively, fusing multiple vertebrae together, as discussed above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Kim, Wagner and Hsiao, to apply the augmented reality method of claim 1 in a surgical setting (intended use), as taught by Sauer, in order to facilitate the image guidance for minimally invasive surgery (Sauer [0002]).

Claims 10-12, 14, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Wagner (US 9129404 B1) and Hsiao et al. (US 20160005097 A1) as applied to claims 1-3, 5, 7-8, 13 and 19 above, and further in view of Conner et al. (US 20150325047 A1).
Regarding claim 10. Conner discloses 
identifying buildings and building structures positioned thereon ([0024] macrolocation indicators (passive tags, i.e. visual markers) identify macrolocations in buidings); and 
retrieving a building repair sequence ([0006] a wearable device for providing user instruction and storing maintenance data, the maintenance data comprises at least a plurality of repair instructions and a macrolocation of the target apparatus; [0001]; [0029] a pair of augmented reality glasses).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Kim, Wagner and Hsiao, to apply the augmented 

Regarding claim 11. Conner discloses
determining type and location of a building structure (figure 3, step 302, [0041] object recognition characteristics, associated with a target apparatus), and 
highlighting on the augmented reality view each building structure to be opened or removed and provides instructions on opening or removal techniques ([0029] using highlighting to indicate the emphasis in the augmented reality, particular areas are highlighted or emphasized during presentation of an applicable repair instruction).
The same motivation has been stated in claim 10.

Regarding claim 12. Conner discloses
iteratively providing instructions to allow each structure to be opened or removed and then show next structure; 
accessing a target structure to replace or repair and showing instructions to repair or replace; and 
showing instructions in sequence to put back structures previously opened or removed ([0022] Repair instructions may include step-by-step directions for fixing or maintaining a target apparatus, such as that presented in a technical manual. Clarifying detail includes optionally-presented additional sub-steps or emphasis on where a particular part or mechanism is located in the visual field, to enable the user to more clearly understand a repair instruction. For example, a repair instruction "remove panel" may be associated with clarifying detail, such as "first, remove bolt X", "next, remove bolt Y", and "finally, extract the panel from groove A using an upward motion").


Regarding claim 14. Conner discloses rendering in the augmented view one or more maintenance or repair techniques ([0022]).
The same motivation has been stated in claim 10.

Regarding claim 16. Kim discloses the method of claim 1, comprising: 
displaying a 3D model view of the object overlaying on the augmented reality view of the object in a mashed-up and aligned manner such that the 3D model view is displayed contemporaneously and contiguously to the augmented reality view (figure 6, [0003] visualize the product in his/her physical environment using augmented reality techniques. The user may visualize how a product, being scaled to its proper physical dimensions, may fit in the user's physical environment).
However, none of Kim, Wagner or Hsiao does not disclose
identifying in the augmented reality view each object to be opened or removed and providing instructions on how to open or move the object in order to access a targeted object.
Conner discloses 
identifying in the augmented reality view each object to be opened or removed and providing instructions on how to open or move the object in order to access a targeted object ([0022] Repair instructions may include step-by-step directions for fixing or maintaining a target apparatus, such as that presented in a technical manual. Clarifying detail includes optionally-presented additional sub-steps or emphasis on where a particular part or mechanism is located in the visual field, to enable the user to more clearly understand a repair instruction. For example, a repair instruction "remove panel" may be associated with clarifying detail, such as "first, remove bolt X", "next, remove bolt Y", and "finally, extract the panel from groove A using an upward motion").


Regarding claim 17. Conner discloses automatically identifying the object and retrieving parts and components in the object ([0024] macrolocation indicators (passive tags, i.e. visual markers) identify macrolocations; [0006] a wearable device for storing maintenance data, the maintenance data comprises a macrolocation of the target apparatus).
The same motivation has been stated in claim 10.

Regarding claim 18. Conner discloses
after each component is opened or removed, detecting the next object to be opened or removed to reach the targeted object to be replaced or repaired; 
showing instructions to repair or replace the object; and 
showing instructions in the augmented reality view to put back objects previously opened or removed ([0022] Repair instructions may include step-by-step directions for fixing or maintaining a target apparatus, such as that presented in a technical manual. Clarifying detail includes optionally-presented additional sub-steps or emphasis on where a particular part or mechanism is located in the visual field, to enable the user to more clearly understand a repair instruction. For example, a repair instruction "remove panel" may be associated with clarifying detail, such as "first, remove bolt X", "next, remove bolt Y", and "finally, extract the panel from groove A using an upward motion").
The same motivation has been stated in claim 10.

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20140285522 A1) in view of Wagner (US 9129404 B1) and Hsiao et al. (US 20160005097 A1) as applied to claims 1-3, 5, 7-8, 13 and 19 above, and further in view of Urbach et al. (US 20170061700 A1).

motion-tracking with visual features of an environment, in combination with accelerometer and gyroscope data, to track movements in space ([0071] The input module 602 is configured to receive input from the various sensors and components (camera, position/motion sensors such as accelerometers, magnetometers or gyroscopes). Fusing sensor data for tracking of the objects in the virtual and real-world 3D space); 
storing environment data in a map that can be re-used with metadata including notes, instructions, or points of interest ([0043] additional information (metadata, notes) retrieved from a local storage of the AR glasses or from online resources such as other servers; [0062] the light field data (environment data) can also be retrieved from the local storage of the wearable device 108; [0074] a marker store 682); and 
detecting distances, sizes, and surfaces in the environment for depth perception ([0055] provide depth information of an object. This can be achieved by providing a real-world model (distances, sizes and surfaces) of an object and enhancing it with the reflectance data; [0003] a change in one of the position and orientation of the real-world object, altering one or more attributes of the virtual object in the virtual space based on the detected change in the real-world object (detecting the change in distances, sizes and surfaces and getting the change in position and orientation (depth))).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inventions of Kim, Wagner and Hsiao, to include the above steps in the method, as taught by Urbach, in order to enhance the display (Urbach abstract).

	Regarding claim 20. the same analysis has been stated in claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLAN XU whose telephone number is (571)270-7580.  The examiner can normally be reached on Mon. 8:30-4:30; Thurs. 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SATH V. PERUNGAVOOR can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLAN XU/Examiner, Art Unit 2488